                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                      Criminal No. 18-291 (DWF)

                     Plaintiff,

v.                                                         PRELIMINARY ORDER OF
                                                                     FORFEITURE
Joe Morris,

                     Defendant.


       Based on the United States’ motion for a Preliminary Order of Forfeiture; on the

Plea Agreement entered into between the United States and Defendant Joe Morris; and on

the Court having found that certain property is subject to forfeiture pursuant to 18 U.S.C.

§ 924(d)(1) and 28 U.S.C. § 2461(c), the government has established the requisite nexus

between such property and the offenses to which the defendant has plead guilty to,

       IT IS HEREBY ORDERED that:

       1.     The Motion of the United States for a Preliminary Order of Forfeiture (Doc.

No. [8] is GRANTED;

       2.     The defendant’s interest in the following property is forfeited to the

United States pursuant to 18 U.S.C. § 924(d)(1) in conjunction with 28 U.S.C. § 2461(c):

                    a.      .223 X 5.56 caliber AR-style platform rifle with no
       serial number;

               b.   .223 caliber AR-style platform rifle with a short-barrel and no
       serial number;

             c.      .223 X 5.56 caliber AR-style platform rifle with a mini-barrel
       and no serial number;
              d.     M16 AR-style platform rifle with no serial number;

             e.      Remington 11-87 Super Mag, camouflage, 12 Gauge
       Shotgun, serial number SM039535;

             f.      Ithaca Gun Company, Deerslayer 12-gauge shotgun, Model
       37 Feather Lite, serial number 862123, and all the ammunition in that
       weapon;

              g.     Stoeger P3000 12-gauge shotgun, serial number 1640756,
       and all the ammunition in that weapon;

            h.   Mossberg 12-gauge shotgun, Model 88 Maverick, serial
       number MV73194X; and

            i.     all ammunition contained in, or seized together with, these
       weapons (together, “the Property”);

       3.     The Attorney General or his authorized designee may seize the Property

and maintain custody and control of the Property pending the entry of a Final Order of

Forfeiture;

       4.     The United States shall, pursuant to 21 U.S.C. § 853(n)(1), as incorporated

by 28 U.S.C. § 2461(c), publish and give notice of this Order and its intent to dispose of

the Property in such manner as the Attorney General may direct;

       5.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Preliminary Order

of Forfeiture shall become final as to the defendant at the time of his sentencing, and

shall be made a part of their sentence and included in their judgment;

       6.     Following the Court’s disposition of all petitions filed pursuant to

21 U.S.C. § 853(n)(2) or, if no petitions are filed, following the expiration of the time




                                              2
period specified within which to file such petitions, the United States shall have clear title

to the Property and may warrant good title to any subsequent purchaser or transferee; and

       7.     This Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary pursuant to Fed. R. Crim. P. 32.2(e).

Dated: June 3, 2019                               s/Donovan W. Frank
                                                  DONOVAN W. FRANK
                                                  United States District Judge




                                              3
